Title: [Diary entry: 11 January 1788]
From: Washington, George
To: 

 Friday 11th. Thermometer at 16 in the Morning—20 at Noon and 19 at Night. The Wind having shifted in the night to the No. West and blowing pretty fresh it turned very cold but continued clear all day. Visited the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry. The hands at Muddy hole, except 2 men who were cutting & mauling rails were grubbing at the Mansion house & some about the Ice. The hands at Dogue run were grubbing (that is the women) in the Mill swamp and had been so since Tuesday—Men cutting Wood & Mauling rails. At French’s the Women that were well (except one at the Ice house) were ⟨thres⟩hing pease—one man cutting and mauling stakes for fences. At the Ferry the Women were grubbing at the Mansion Ho. The Men getting Stakes &ca. Collecting, filling & pounding Ice for the Ice house as had been the employment of the Week.